Citation Nr: 9926839	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  96-00 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for asthma and, if so, 
whether that claim is well grounded.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1988 to 
July 1991. He served in the Southwest Asia theater of 
operations from January 1991 to May 1991.  This appeal arises 
from an April 1995 rating decision of the Boise, Idaho, 
regional office (RO) which determined the veteran had failed 
to submit new and material evidence to reopen the claim of 
service connection for asthma.  On May 24, 1999, a hearing 
was held at the Buffalo, New York, RO before Barbara B. 
Copeland, who is a member of the Board of Veterans' Appeals 
(Board) rendering the final determination in this claim and 
who was designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 
1999).  

The Board notes that this appeal initially included the issue 
of service connection for a kidney disorder.  However, during 
the course of his May 1999 personal hearing, the veteran 
stated that he wished to withdraw said issue.  The issue of 
service connection for a kidney disorder therefore is no 
longer the subject of appellate review.

The Board also observes that the veteran submitted additional 
evidence at his May 1999 personal hearing that had not been 
previously considered by the RO.  The veteran testified that 
he would waive review of the additional evidence by the RO.  
Consequently, pursuant to 38 C.F.R. § 20.1304(c) (1999), that 
evidence need not be considered by the RO.

This matter was Remanded by a member of the Board in April 
1998 for the purpose of affording due process to the veteran, 
and it has been returned to the Board for appellate review.

Finally, during his May 1999 personal hearing, the veteran 
raised the issue of service connection for prostatitis.  He 
stated that he had filed a claim for this condition, and that 
a decision had been rendered in May 1997 denying his claim.  
Thereafter, he believed he submitted a notice of 
disagreement.  A review of the claims folder shows that a 
claim for service connection for prostatitis was denied by 
the RO in December 1995.  In a statement received in August 
1996, the veteran indicated that he wished "reopen" his 
claim for service connection for prostatitis.  Service 
connection for prostatitis was subsequently denied in May 
1997.  The Board refers to the RO the matter of whether a 
notice of disagreement was filed following the May 1997 
decision or whether the veteran's May 1999 hearing testimony 
constitutes an attempt to reopen his claim.  It is noted that 
a June 1999 letter to the veteran notified him that although 
his request to reopen a claim had been received, it was 
necessary to send his file to the Board.


FINDINGS OF FACT

1.  In June 1992, the RO denied service connection for asthma 
based on a finding that the evidence of record demonstrated 
that the veteran's diagnosed asthmatic condition preexisted 
his military service and was not aggravated therein.

2.  The veteran did not timely appeal that determination, and 
it became final.

3.  The evidence received since the RO's June 1992 decision 
suggests that the veteran's preexisting asthma was aggravated 
by inservice smoke inhalation.

4.  The veteran's claim of entitlement to service connection 
for asthma is plausible.


CONCLUSIONS OF LAW

1.  The June 1992 decision of the RO that denied service 
connection for asthma is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302 (1998).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for asthma.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  The claim of entitlement to service connection for asthma 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's enlistment examination indicated that his lungs 
were normal.  At that time, he denied having a history of 
asthma, shortness of breath, or a chronic cough.  In August 
1988, the veteran was seen for complaints of a sore throat 
and runny nose.  His lungs were clear.  His throat was red 
and his tonsils were swollen.  The impression was upper 
respiratory infection.  Treatment notes dated in October and 
November 1988 show that the veteran was again evaluated for 
complaints of a sore throat.  He also indicated that he had a 
cough with greenish sputum and a fever.  His lungs were clear 
to auscultation.  The assessment was probable bronchitis.

In December 1988, the veteran requested a refill of his 
prescriptions.  The examiner reported that the veteran had 
been under civilian care and receiving 4 milligrams of 
Proventil, a Proventil inhaler, and 400 milligrams of 
Theophylline.  Reference was made to a letter dated November 
14, 1988.  The veteran's vital signs were within normal 
limits.  He did not complain of bronchitis or any related 
complaints.  The assessment was recurrent bronchitis by 
history.  Subsequent treatment notes dated that same month 
indicated that the veteran experienced shortness of breath 
with exertion or when he was exposed to cats and dogs.  His 
history of asthma was noted to extend to his childhood.

Treatment notes dated in September 1989, October 1989, April 
1990, June 1990, and January 1991 show that the veteran 
sought refills of his asthma medications.  At those times, he 
denied any asthma symptoms.  His vital signs were within 
normal limits and his lungs were clear.  There were no 
findings pertaining to an exacerbation of the veteran's 
asthma symptoms.  He waived his right to receive a separation 
examination.

As part of a claim for service connection for a bilateral 
knee disorder, the veteran was afforded a VA general medical 
examination in December 1991.  He stated that he had been 
diagnosed as having asthma as a child, but that he did not 
have any problems with his asthma prior to entering service.  
He reported taking Theo-Dur on a daily basis and using a 
Alupent inhaler whenever he experienced considerable 
wheezing.  He said he used his inhaler that morning.  He 
added that he experienced problems with his asthma when he 
failed to take his medications.  On physical examination, the 
veteran's chest was clear.  This was despite the fact that he 
had taken Theo-Dur and a whiff of Alupent in the morning.  
The diagnosis was alleged history of asthma, also verified by 
military service records.

Service connection for asthma was denied in June 1992.  The 
RO held that the veteran's diagnosed asthma clearly 
preexisted military service, and that there was no evidence 
the condition was aggravated by active military duty.  Notice 
of this decision was sent to the veteran's last known address 
of record.  There is no indication that the veteran filed a 
notice of disagreement.

In September 1995, the veteran filed a request to reopen the 
claim of service connection for asthma.

The evidence received in connection with the request includes 
numerous written statements by the veteran, written 
statements from his former comrades, testimony delivered by 
the veteran and his wife at a personal hearing before the RO 
in September 1995, and his testimony at a personal hearing 
before the undersigned in May 1999.  The veteran essentially 
argued that he had not suffered from problems with his asthma 
prior to his service in the Southwest Asia theater of 
operations.  In that regard, a written statement from D.P. 
indicated that he served with the veteran prior to being 
deployed to Saudi Arabia, and that he never exhibited any 
significant problems with his asthma.  However, after being 
exposed to the smoke from burning oil fields, D.P. stated the 
veteran began to cough and wheeze almost every night.  He 
said the veteran also appeared to use his inhaler with 
greater frequency after his arrival in Saudi Arabia.  
Statements received from M.E. and testimony from the 
veteran's wife contained similar assertions.

The evidence also includes a letter from M.R. McCall, M.D., 
dated on November 14, 1988 and medical records from the 
Pocatello VA Outpatient Treatment Center (VAOC) and the Salt 
Lake City VA Medical Center (VAMC) dated from September 1991 
to January 1997.  Of note, Dr. McCall reported that she had 
seen the veteran over the last few years, and that he 
intermittently experienced episodes of bronchitis and 
shortness of breath.  She said the veteran's condition had 
been well-controlled using his prescribed medications.  Dr. 
McCall stated the veteran had never required hospitalization 
and had never been in any severe condition with his 
breathing.  She reported he had not required steroids in 
treatment of the bronchitis and was in excellent physical 
condition.  She indicated that she had written the letter to 
explain the veteran's medications.  The remainder of these 
records document the veteran's treatment for complaints of 
asthma and shortness of breath.

Finally, in a letter dated in August 1995, W.L. Brydon, M.D., 
indicated that the veteran had been followed by the Pocatello 
Allergy and Asthma Clinic since August 1994 for complaints of 
wheezing, shortness of breath, and a cough.  He reported that 
allergy testing proved to be essentially negative except for 
cats, dogs, and house dust, and that those allergens were 
noted to avoidable.  Dr. Brydon stated the veteran's main 
problem was asthma which he had had most of his life.  He 
remarked that asthma was often present simultaneously with 
upper respiratory problems, but could be separate.  He said 
the veteran's asthma had been doing reasonable well prior to 
his tour of duty in the Desert Storm conflict.  The veteran 
was noted to have inhaled smoke from oil well fires.  Since 
that time, he stated the veteran had increased his usage of 
his asthma medications.  In that regard, 
Dr. Brydon opined the veteran's "long standing extrinsic 
asthma" had been "made worse by smoke inhalation during his 
tour in and around Saudi Arabia and Kuwait."  He said the 
veteran "now required continuous low dose corticosteroids as 
well as theophylline plus his metered dose inhalers."

A supplemental statement of the case was promulgated in May 
1997.  The RO indicated that service connection for asthma 
had been previously denied because the condition existed 
before service and was not permanently aggravated by service.  
The RO held that the evidence submitted by the veteran 
confirmed the previous determination that his asthma existed 
prior to his military service.  Evidence establishing 
aggravation of the preexisting asthma was not found.  The RO 
denied the veteran's claim for service connection for asthma 
on a de novo basis, rather than making a conclusion as to 
whether new and material evidence had been submitted to 
reopen the claim.

II.  Analysis

The veteran's claim for service connection for asthma was 
finally denied in June 1992, and he was notified of this 
denial at his address of record.  The notification was not 
returned as undeliverable.  A determination on a claim by the 
agency of original jurisdiction of which a claimant is 
properly notified is final if an appeal is not filed as 
prescribed in Department regulations.  38 U.S.C.A. § 7105 (c) 
(West 1991).  As a notice of disagreement to the June 1992 
decision was not filed, that rating decision became final one 
year after mailing of notification thereof.  38 C.F.R. 
§§ 3.104, 20.302. (1998).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that once a denial of a claim of service connection has 
become final, it cannot subsequently be reopened unless new 
and material evidence has been presented.  This determination 
involves a two-step analysis.  First, the Board must 
determine whether the evidence is "new and material."  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the United States Court of Appeals for the 
Federal Circuit affirmed this standard.  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Court 
has held that to reopen a previously and finally disallowed 
claim there must be "new and material evidence presented or 
secured" since the time that the claim was finally 
disallowed on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The Court further held that to 
reopen a finally denied claim, new evidence must be probative 
of the issue at hand, i.e., it must address the specified 
basis for the last disallowance.  Evans at 283.  

The pertinent criteria provide that service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

VA regulations further provide:

(a) General.  A preexisting injury or 
disease will be considered to have been 
aggravated by active military, naval, or 
air service, where there is an increase 
in disability during such service, unless 
there is a specific finding that the 
increase in disability is due to the 
natural progress of the disease.  (b) 
Wartime service; peacetime service after 
December 31, 1946.  Clear and 
unmistakable evidence (obvious or 
manifest) is required to rebut the 
presumption of aggravation where the 
preservice disability underwent an 
increase in severity during service.  
This includes medical facts and 
principles which may be considered to 
determine whether the increase is due to 
the natural progress of the condition.  
Aggravation may not be conceded where the 
disability underwent no increase in 
severity during service on the basis of 
all the evidence of record pertaining to 
the manifestations of the disability 
prior to, during and subsequent to 
service.  (1) The usual effects of 
medical and surgical treatment in 
service, having the effect of 
ameliorating disease or other conditions 
incurred before enlistment, including 
postoperative scars, absent or poorly 
functioning parts or organs, will not be 
considered service connected unless the 
disease or injury is otherwise aggravated 
by service.  (2) Due regard will be given 
the places, types, and circumstances of 
service and particular consideration will 
be accorded combat duty and other 
hardships of service.  The development of 
symptomatic manifestations of a 
preexisting disease or injury during or 
proximately following action with the 
enemy or following a status as a prisoner 
of war will establish aggravation of a 
disability.

38 C.F.R. § 3.306 (1998).

Here, while the RO appears to have considered the veteran's 
claim for service connection for asthma on a de novo basis, 
the Board is not bound by that determination and is, in fact, 
required to conduct an independent new and material evidence 
analysis in claims involving final rating decisions.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995).  In this regard, 
using the guidelines noted above, the Board finds that new 
and material evidence has been presented.  Hence, the claim 
concerning service connection for asthma may be reopened.

The specified basis for the RO's denial in June 1992 was that 
the evidence of record demonstrated that the veteran's 
diagnosed asthma preexisted his military service, and that 
there were no findings establishing that the condition was 
aggravated therein.  The statements from the veteran's 
comrades and his wife indicated that the veteran did not 
suffer from significant symptoms related to his asthma prior 
to his being deployed to the Southwest Asia theater of 
operations.  Similar findings were made by Dr. McCall in her 
November 1988 letter.  Moreover, while his asthma was noted 
to have been a problem all his life, the August 1995 letter 
from Dr. Brydon indicates that the veteran's condition was 
"made worse" due to his inhalation of smoke during service 
in Saudi Arabia and Kuwait.  This evidence is new and 
material because it establishes that exposure to smoke during 
the veteran's military service may have aggravated his 
preexisting but asymptomatic asthma.  Accordingly, the new 
evidence is not merely cumulative of other evidence of 
record, and must be considered in order to fairly decide the 
merits of the veteran's claim.

As new and material evidence has been presented, it must 
immediately be determined whether, based upon all the 
evidence and presuming its credibility, the reopen claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  See Hodge; 
see also Winters v. West, 12 Vet. App. 203 (1999) and Elkins 
v. West, 12 Vet. App. 209 (1999).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
proof of 38 U.S.C.A. § 5107 (a).  
Murphy v. Derwinski, 1 Vet. App. 78, 81.  However, to be well 
grounded, a claim need not be conclusive but must be 
accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement to the requested 
benefits.  Dixon v. Derwinski, 3 Vet. App. 261, 262-263 
(1992).  Evidentiary assertions accompanying a claim for VA 
benefits must be accepted as true for purposes of determining 
whether the claim is well grounded, unless the evidentiary 
assertion is inherently incredible or the fact asserted is 
beyond the competence of the person making the assertion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  When the 
question involved does not lie within the range of common 
experience or common knowledge, but requires special 
experience or special knowledge, then the opinions of 
witnesses skilled in that particular science to which the 
question relates are required.  Questions of medical 
diagnosis or causation require such expertise.  A claimant 
would not meet this burden merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Id.  at 495.  

As referenced above, service connection may be granted for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  In present case, the findings made 
by Dr. Brydon in 1995 constitute plausible competent evidence 
to support the veteran's claim that his preexisting asthma 
was aggravated during his military service.  Accordingly, the 
Board finds that the veteran's claim is well grounded.

ORDER

The claim of service connection for asthma is reopened and 
well grounded.  To this extent only, the benefit sought on 
appeal is granted.


REMAND

Although the veteran's claim for service connection for 
asthma has been reopened and found to be well grounded, the 
Board has determined that additional development is necessary 
before a decision on the merits can be made.

Notably, there is no evidence that the veteran has been 
afforded a VA examination to determine whether his 
preexisting asthma underwent an increase in severity during 
his military service that was beyond the natural progression 
of the condition.  The development of facts includes a 
"thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Moreover, 
the Board must consider only independent medical evidence to 
support its findings rather than provide its own medical 
judgment in the guise of a Board opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Finally, the VA has a duty to assist a claimant in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998).  The duty 
to assist the veteran in obtaining and developing available 
facts and evidence to support his claim includes the 
procurement of medical records to which the veteran has made 
reference.  Littke v. Derwinski 1 Vet. App. 90 (1990).  
During the course of his personal hearing in May 1999, the 
veteran indicated that he sought outpatient treatment for his 
asthma in July 1991 through Griffis Air Force Base (AFB).  
There is no indication that those records have been 
requested.  As this matter is being returned for a medical 
examination, the RO should obtain the aforementioned 
outpatient treatment records from Griffis AFB as well as the 
veteran's current medical records pertaining to the treatment 
of his asthma disability.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary prior to the Board entering a final 
decision on this appeal. Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain from the veteran 
the names and addresses of all VA and 
non-VA medical care providers who treated 
him for his asthma since January 1997.  
After securing the necessary release(s), 
the RO should request the records which 
are not already contained in the claims 
folder.  This should include medical 
records from the Pocatello VAOC, Salt 
Lake City VAMC, and any other identified 
VA facility.  The RO should also request 
copies of the veteran's July 1991 
outpatient treatment records from Griffis 
AFB.

2.  After the above development has been 
completed and all records have been 
associated with the claims folder, the 
veteran should be afforded a VA 
respiratory examination.  Such tests or 
consultations as the examiner deems 
necessary should be performed.  Prior to 
the examination, the claims folder and a 
copy of this remand must be made 
available to the examiner for review.  
The reasons for all conclusions made by 
the reviewing physician must be discussed 
in detail.  The reviewing physician 
should address the opinion rendered by 
Dr. Brydon in August 1995.

The examiner is asked to render opinions 
as to the following issues:  (Note, the 
standard of proof needed by VA laws and 
regulations is underlined, and the 
examiner must answer the questions as 
phrased.)

a.  The examiner should be asked to 
identify the correct diagnosis of 
the veteran's respiratory 
disorder(s).  In doing so, the 
examiner should state whether it is 
at least as likely as not that any 
of the condition(s) had their onset 
in active duty.  If it is determined 
that any condition preexisted the 
veteran's active duty, the examiner 
should state whether it is 
indisputable that the condition had 
its onset prior to his active duty.  

b.  Next, if it is determined that 
the veteran's current respiratory 
disorder indisputably preexisted his 
active duty, is it at least as 
likely as not that the respiratory 
condition underwent an increase in 
severity during his military 
service?

c.  If the respiratory disorder is 
found to have underwent an increase 
in severity during active duty, is 
it indisputable that any increase 
during the period of active duty was 
due to the natural progress of the 
condition?

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested medical examination does 
not include all opinions and tests 
requested, appropriate corrective action 
is to be implemented.

4.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  Consideration should be given to 
the provisions of 38 C.F.R. § 3.306.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be issued a supplemental statement of the 
case that includes the reasons and bases 
for any decision rendered.  The veteran 
and his representative should be afforded 
a reasonable opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to obtain additional medical evidence.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

